Citation Nr: 1047447	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to November 3, 2008.  

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from November 3, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1967 to 
March 1969.  He served in the United States Army and was awarded 
the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD.

In March 2010, the RO increased the rating to 50 percent for 
PTSD.  The 50 percent rating was made effective as of November 3, 
2008.  Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted for the entire rating period, the claim is properly 
before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the 
Board will address whether the Veteran is entitled to an 
evaluation in excess of 30 percent for PTSD prior to November 3, 
2008, and whether he is entitled to an evaluation in excess of 50 
percent for PTSD from November 3, 2008.

In September 2010, the Veteran appeared before the undersigned 
Acting Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issue of entitlement to an evaluation in excess of 50 percent 
for PTSD from November 3, 2008 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to November 3, 2008, the Veteran's PTSD was manifested by 
symptoms that include a constricted affect, memory problems, 
irritability, anger, startle response, flashbacks, nightmares, 
and sleep impairment, which resulted in occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Prior to November 3, 2008, the criteria for a 50 percent rating 
for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2007, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and, as noted, was issued prior to the 
initial rating decision in this claim.  The letter informed the 
Veteran that the evidence must show that his PTSD had gotten 
worse.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  A VA psychiatric examination was conducted 
in April 2006.  The Board finds that the VA examination report 
contains sufficient evidence for evaluating the Veteran's PTSD in 
the context of the rating criteria.

The RO has also obtained VA outpatient treatment records, 
including from the VA Medical Center (VAMC) in Memphis, 
Tennessee.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination as 
to this claim.  Further the Veteran testified before the 
undersigned Acting Veterans Law Judge in support of his claim.  
Accordingly, the Board finds that VA's duty to assist has been 
met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This is so for 
the rating period prior to November 3, 2008.  Development 
concerning the subsequent rating period is discussed in the 
remand section.

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify 
the various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. § 4.3 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability changes 
during the relevant rating period.  The RO assigned a staged 
rating in the Veteran's case.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Prior to November 3, 2008, the Veteran has been assigned a 30 
percent rating for PTSD.  In January 2007, he requested a higher 
rating for his PTSD.  He asserts that his PTSD has been more 
disabling than reflected by the 30 percent rating assigned during 
this time frame.  This decision will address the time period 
prior to November 3, 2008, during which the 30 percent rating has 
been assigned. 

PTSD is evaluated under Diagnostic Code 9411.  Under that 
diagnostic code, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2010). 

A review of the evidence during the appeal period dated prior to 
November 3, 2008, reveals that the Veteran was treated by VA for 
his psychiatric complaints in January 2006.  It was noted that he 
was depressed with a congruent affect.  He complained of sleep 
problems.  Continuing treatment reflects similar findings until 
2008.  It is noted that in September 2006 to January 2007, there 
are findings of a GAF (global assessment of functioning) of 45. 

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) 32 (4th ed. 1994)).

The Veteran underwent VA psychiatric examination in April 2006.  
The claims file was reviewed and his history was documented.  The 
Veteran complained of having problems sleeping and that he wakes 
up constantly due to dreams of his combat experiences.  He 
reported that he tries to avoid crowds and does not go to 
restaurants or movies, but does go to church.  He reported having 
trouble with his temper and becomes angry easily toward his wife 
and grandchildren.  He stated that he stayed by himself and 
watches TV.  He reported having an exaggerated startle response.  
His mood was noted as usually being somewhat dysphoric.  The 
Veteran denied losing time from work due to PTSD and reported 
that work was therapeutic for him.  He noted that his marital 
situation was not good and that his wife stayed in a different 
part of the house.  He noted that he does not see his daughter 
although she lives only about 10 miles away and that he did not 
know where his son was.  He reported that he has no friends.  He 
reported a history of suicidal thoughts but no attempts.  The 
examiner noted that in summary, the Veteran is moderately 
impaired both vocationally and socially as a result of his PTSD 
and that he is isolated, has no social relationships and no 
outside interests.  

On examination, the Veteran was casually dressed with appropriate 
grooming.  He denied any hallucinations or delusions.  His mood 
was dysphoric with tightly constricted affect.  He was fully 
oriented but appeared to be lethargic.  His memory was noted to 
appear to be impaired.  He could not remember his children's' 
ages or the whereabouts of his son.  The examiner summarized that 
the Veteran appeared to be suffering from PTSD with moderate 
impairment both socially and vocationally.  It was stated that he 
is isolated both at home and at work and has no social 
relationships.  The diagnosis was, PTSD, chronic.  The GAF was 
51.  

In February 2008, the RO received a statement from the Veteran's 
wife.  She reported that the Veteran is moody and frustrated most 
of the time and shows no interest in her or in sex.  She stated 
that he does not sleep well.  In a statement received at the RO 
in May 2008, the Veteran's granddaughter reported that she has 
seen the Veteran having problems with sleep.  She also indicated 
that sometimes he is sad and has nothing to say.  In October 
2008, the Veteran's wife submitted another statement in which she 
reports that the Veteran sits in the same place day after day 
never commenting on how his day was.  She related that there is 
no sign of happiness, that he never smiles and that he does not 
show a sign of caring.  

The record reflects that a higher rating to 50 percent, but no 
more, is warranted for the Veteran's PTSD prior to November 3, 
2008.  In this regard, the Veteran's mood has been described as 
depressed, he has been noted to have memory problems, and his 
affect was noted to be constricted.  The VA examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 51.  A GAF 
score of 51 is indicative of moderate symptoms such as a flat 
affect, circumstantial speech, and occasional panic attacks 
according to DSM-IV.  While the Veteran has not been shown to 
have panic attacks, the types of symptoms described in the record 
are reflective of a 50 percent rating.  The examiner 
characterized the symptoms as moderate and he gave the opinion 
that they result in moderate impairment socially and 
vocationally.  The examination does not reflect that the Veteran 
has experienced all of the symptoms set forth as examples of what 
approximates a 50 percent rating; however when considering his 
continuing treatment and the findings on the April 2006 VA 
examination report, the evidence reflecting the characterization 
of the effects of the Veteran's PTSD is consistent with a 50 
percent rating rather than a 30 percent rating.  See 38 C.F.R. 
§§ 4.7, 4.130 (Diagnostic Code 9411).

According to the pertinent sections of the DSM-IV, a GAF score of 
41 to 50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994). 

The Board notes that on outpatient treatment the Veteran has been 
assigned a GAF of 45.  The GAF score and the interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter, 8 
Vet. App. at 240.  However, the GAF scores assigned in a case, 
like an examiner's assessment of the severity of a condition, is 
not dispositive of the rating issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2010).  Here, while it is 
noted that the Veteran has no friends, the record does not 
support a finding of symptoms indicative of serious symptoms such 
as current suicidal ideation, severe obsessional rituals, or 
being unable to keep a job.  Thus the GAF rating of 45 is of 
little probative value.  

The Board notes that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2010).  This is 
particularly so in the context of evaluating psychiatric 
disorders in light of the fact that the listed symptoms are 
merely examples of a certain level of disability.  Accordingly, 
the Board finds that a 50 percent rating is warranted even though 
some of the examples of symptoms that constitute a 50 percent 
rating have not been shown.

Although a rating of 50 percent is warranted for PTSD, an even 
higher rating of 70 or 100 percent is not warranted prior to 
November 3, 2008.  More severe manifestations approximating those 
levels of disability have not been shown.  The April 2006 VA 
examination indicates that the Veteran was appropriately groomed 
and fully oriented.  There were no delusions or hallucinations.  
There was no inappropriate, obsessive, or ritualistic behavior.  
He did not have homicidal or suicidal thoughts present.  
Additionally, the Veteran is married and attends church.  He is 
employed.  Significantly, the examiner's characterization of the 
severity of the Veteran's PTSD equates to a 50 percent rating.  
The Veteran's PTSD symptoms did not result in deficiencies in the 
areas of judgment, thinking, family relations, work, mood, or 
school, and they did not result in total occupational and social 
impairment.  Without sufficient evidence that the Veteran's PTSD 
has resulted in that type of impairment, a rating in excess of 50 
percent is not warranted prior to November 3, 2008.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's PTSD or has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his 
disability have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to an evaluation in excess of 30 percent for PTSD 
prior to November 3, 2008-50 percent, but no higher.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against an award of a higher 
rating than set forth, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 50 percent rating for PTSD is granted prior to November 3, 
2008, subject to the laws and regulations governing the payment 
of monetary awards.


REMAND

The Board finds that a remand is required in regards to the issue 
of entitlement to an evaluation in excess of 50 percent for PTSD 
from November 3, 2008.  

The Veteran was last examined by VA for his PTSD on November 3, 
2008.  During his September 2010 hearing before the Board, he 
stated that his disorder had worsened since that examination.  
The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Where the evidence of record 
does not reflect the current state of the Veteran's disability, a 
VA examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested whenever 
VA determines that there is a need to verify either the continued 
existence or the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a) (2010).  Therefore, the Board finds that a 
contemporaneous and thorough VA psychiatric examination should be 
conducted to determine the current severity of the Veteran's 
PTSD.  Such examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Additionally the Veteran has testified concerning his continuing 
VA treatment.  The most recent treatment records in the file are 
dated in February 2010.  While the case is in remand status, the 
RO should obtain recent treatment records for the Veteran for his 
PTSD, including from the Memphis VAMC.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records developed 
since February 2010, including those at the 
Memphis VAMC.

2.  Schedule the Veteran for a VA 
psychiatric examination to evaluate his 
service-connected PTSD.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)   The claims 
file and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished and 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order to 
identify the degree of social and 
occupational impairment attributable to 
PTSD.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed. 

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, Re-
adjudicate the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD 
from November 3, 2008.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


